--------------------------------------------------------------------------------

EXHIBIT 10.130


Compuware FY’YYYY Executive Incentive Agreement - Corporate
 


Participant Name:
«Employee_Name»
Employee Number:
«EENumber»
Tier:
 «Tier»
Annual Base Salary:
«Current_Base_Salary_for_plan»
Agreement Effective Date:
«effecdate»



You have been selected by Compuware to receive this Executive Incentive
Agreement (the “Agreement”).  The purpose of this Agreement is to provide you
with additional incentives to achieve our annual business plan while positioning
Compuware for long-term results, and to provide an opportunity to share in
Compuware’s success.  This Agreement, issued under and subject to the Compuware
Corporation 2007 Long-Term Incentive Plan (“2007 LTIP”), is composed of an
Annual Incentive Award, Long-Term Performance Cash, Non-Qualified Stock Option
and Restricted Stock Unit Awards.


I.      Annual Incentive Award
You are eligible for an Annual Incentive Award (“Annual Award”) equal to
«AnnIncPerc» of base salary (as of «baseeffectivedate») at target. The Annual
Award is based on two independent performance targets: Total Company Revenue
(“Revenue”) and Earnings Per Share (“EPS”) for Compuware’s fiscal year YYYY.
Your potential Annual Award at specified performance levels is set forth in the
schedules below.  Annual Awards are payable in cash only, will be prorated
between performance levels and paid no later than 2 ½ months following the close
of fiscal year YYYY.
 
Revenue
Performance Levels
% Payout
Revenue
USD
Annual Incentive Award
«Currency»
Minimum
50%
$REVGoal50
«TSCAward50»
Target
100%
$REVGoal100
«TSCAward100»
Maximum
200%
$REVGoal200
«TSCAward200»





EPS
Performance Levels
% Payout
EPS
USD
Annual Incentive Award
«Currency»
Minimum
50%
$EPSGoal50
«EPSAward50»
Target
100%
$EPSGoal100
«EPSAward100»
Maximum
200%
$EPSGoal200
«EPSAward200»

 
II.    Long-Term Incentive Awards
In addition to your Annual Award, you are eligible to receive a long-term
incentive award calculated at «LongTermPerc» of base salary (as of
«baseeffectivedate») at target.  For fiscal year YYYY, the value of your
long-term incentive award is «LongTermValue».  That value will be divided
equally among three components: long-term performance cash, stock options and
restricted stock units, as described in more detail below.


 
a.
Long-Term Performance Cash

If an Annual Award based on Revenue and/or EPS is earned for fiscal year YYYY, a
percentage of such Annual Award earned will be deferred for future payment in
the form of a Performance Unit payable in cash equal to
«Long_Term_Cash_Incentive» at target.  Long-Term Performance Cash is not earned
or payable until the end of the second fiscal year following the year
performance is measured and achieved (the “Base Period”), and is subject to
forfeiture if you are not employed at the time the award is payable (see
Termination of Employment section).  Long-Term Performance Cash will be paid no
later than 30 days following the close of the second fiscal year following the
completion of the Base Period.


b.    Non-Qualified Stock Option (NQSO)
You will receive a number of NQSOs calculated at a target value of
«StockOptionValue».  The number of stock options awarded will be determined by
applying a Black Scholes option pricing model calculation to the percentage of
your base salary.  The actual amount granted to you is «M__of_Stock_Options» and
may be adjusted as a result of future stock splits that may occur.  The ultimate
value of the stock options will depend upon the performance of the company stock
over the option term as well as when the options are exercised.


The FY’12 option grant will be at Fair Market Value.  Fair Market Value is the
closing price of Compuware common stock on the last stock exchange trading day
immediately preceding the grant date.  The stock options will vest over a period
of four years at a rate of 25% on each anniversary grant date.  NQSOs will only
be issued to Participants in an EIA bonus eligible position on or before April
1, YYYY.


The specific terms and conditions of the stock option grant will be set forth in
a Stock Option Plan and a Stock Option Agreement that you will receive
separately.

 
1

--------------------------------------------------------------------------------

 


c.     Restricted Stock Unit Award (RSUs)
You will also receive a number of Restricted Stock Units (“RSUs”) calculated at
a target value of «RSUValue».  This is calculated by dividing the closing price
of Compuware common stock on the last stock exchange trading day immediately
preceding the grant date.  The actual amount granted to you is «M__RSUs».


The RSUs will vest over a period of four years at a rate of 25% on each
anniversary of the grant date.  At vest, the RSUs will be converted to shares of
common stock. RSUs will only be issued to Participants in an EIA bonus eligible
position on or before April 1, YYYY. The specific terms and conditions of the
RSU grant will be set forth in a Restricted Stock Unit Award Agreement that you
will receive separately.


Administration
This Agreement is administered by the Compensation Committee of the Board of
Directors (“Committee”). The decision to make payouts under this Agreement is at
the Committee’s discretion or the discretion of the CEO as provided in Section
1.5(c) of the 2007 LTIP.  Any capitalized words not otherwise defined herein
shall be defined under the 2007 LTIP, a copy of which will be provided upon
request.  If there is any conflict between this Agreement and the 2007 LTIP, the
2007 LTIP shall control.  The Committee intends that the Annual Award and
Long-Term Performance Cash be exempt from Code Section 162(m) as
“performance-based compensation” (as defined in Internal Revenue Code Section
162(m) and the regulations thereunder).


Definitions and Calculations
The Annual Base Salary, Annual Incentive Award and Long-Term Performance Cash
noted in this Agreement will be adjusted to reflect any changes made to your
base salary through «baseeffectivedate».


The Revenue and EPS target and calculations will be determined based on United
States Generally Accepted Accounting Principles and exclude unusual items such
as restructuring costs and divestitures.  Any questions regarding the
calculations will be resolved by the Chief Financial Officer.


Performance levels/targets for Revenue and EPS components will not be prorated
for partial time in a position. Annual Awards and Long-Term Performance Cash
will be prorated for partial time in a position for each full month of
eligibility under the Agreement for new hires, transfers, promotions and other
changes in tier assignments.


Termination of Employment
In the event that your employment with Compuware terminates (either voluntarily
or involuntarily) prior to the payment of the Annual Award or Long-Term
Performance Cash, you will not receive any portion of the Award(s) unless
termination is due to death or Disability, as defined in the 2007 LTIP.


Entitlement to or vesting of NQSO and RSU grants, if any, in connection with
termination of employment will be governed by the applicable NQSO Agreement and
Restricted Stock Unit Award Agreement.


Miscellaneous
This Agreement, together with the associated NQSO Agreement, Restricted Stock
Unit Award Agreement, 2007 LTIP and any subsequent correspondence issued by the
Committee, shall constitute the entire agreement between you and Compuware
regarding the awards and supersedes all contradictory terms, representations or
claims, whether written or oral. Awards will be paid only if you have returned
an executed copy of this Agreement to Compuware. Compuware reserves the right to
change or discontinue this Agreement for business or economic reasons at any
time without prior notice.  Nothing in the Agreement is intended to confer upon
you any right to continued employment.


If any dispute arises concerning payments to you under the terms of this
Agreement, you agree not to initiate legal action until you have first presented
such concerns directly to the Committee or the CEO in writing, and until the
Committee or CEO has had a reasonable time in which to review and address those
concerns.  No legal action arising out of this Agreement may be brought by
either party more than one year after the cause of action has occurred.  This
Agreement shall be construed, interpreted, and governed by the laws of the
«Area». In the event of legal action, the prevailing party shall be entitled to
receive from the opposing party the costs incurred in such legal action,
including but not limited to reasonable attorney's fees.


Accepted:



   
«Employee_Name»
Date
           
Bob Paul, Compuware Chief Executive Officer
Date

 
 
2 

--------------------------------------------------------------------------------